Exhibit 10.7(b)

June 1, 2011

Capital Fund Management SA

6 Boulevard Haussmann

75009 Paris

Frances

Attention: Mr. Jacques Sauliere

 

  Re: Management Agreement Renewals

Dear Mr. Sauliere:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2012 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

Diversified Multi-Advisor Futures Fund L.P. II.

 

  •  

Tactical Diversified Futures Fund L.P.

 

  •  

CMF Capital Fund Management Master Fund L.P.

 

  •  

Institutional Futures Portfolio L.P.

 

  •  

Global Futures Fund Ltd.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1302.

Very truly yours,

CERES MANAGED FUTURES LLC

 

By:  

/s/ Jennifer Magro

  Jennifer Magro   Chief Financial Officer & Director

CAPITAL FUND MANAGEMENT SA

 

By:  

/s/ Jacques Sauliere

 

Print Name:  

Jacques Sauliere

JM/sr